ANGELL, 'District Judge.
This case was begun in the state court in 1910. Upon removal defendant filed the proper security for costs. In March, 1911, the plaintiff filed with the Secretary of State notice of its dissolution. This motion is based on the fact that plaintiff has ceased- to do business. No showing is made by it that it has any property subject to execution from which defendant could realize costs in case it secured a judgment.
The statutes of the United States do not expressly cover this case, nor do the rules of this court. It seems, therefore, to be a case where the statutes of the state may be followed, if they cover such a case. Scatcherd v. Love, 166 Fed. 53, 91 C. C. A. 639. The state statute (C. L. 1897, § 9992) permits a court in any civil action to require the plaintiff to give security for costs “when it shall appear reasonable and proper.” Under the showing made, it is to my mind reasonable and proper to direct that the plaintiff give security in the sum of $100, with adequate sureties, for all costs which may be awarded against it in this action.
An order for the filing of such security may be entered.